                  Case 2:20-cv-00633-MJP Document 13 Filed 08/21/20 Page 1 of 12




 1                                                   THE HONORABLE MARSHA J. PECHMAN
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                              UNITED STATES DISTRICT COURT
14                             WESTERN DISTRICT OF WASHINGTON
15                                       AT SEATTLE
16
17
18    COLTON WILLIAMS,                                 No. 2:20-cv-00633 MJP
19
20                           Plaintiff,                STIPULATED PROTECTIVE ORDER
21
22                v.
23
24    THE BOEING COMPANY,
25
26                           Defendant.
27
28
29                                           STIPULATION
30
31            Plaintiff, Colton Williams, and Defendant The Boeing Company, by and through their
32
33   undersigned counsel, hereby agree to the entry of the Protective Order below.
34
35     By: s/ Julie S. Lucht                             By: s/ Timothy W. Emery
36     Julie S. Lucht #31278                             Timothy W. Emery, WBA No. 34078
37
38
       Lindsay McAleer #49833                            Patrick B. Reddy, WSBA No. 34092
39
       Perkins Coie LLP                                  Amanda V. Masters, WSBA No. 46342
40
       1201 Third Avenue, Suite 4900                     Emery Reddy, PLLC
41
       Seattle, WA 98101-3099                            600 Stewart St., Suite 1100
       Telephone: 206.359.8000
42
       Facsimile: 206.359.9000                           Seattle, WA 98101
43                                                       Telephone: (206) 442-9106
44
       Email: JLucht@perkinscoie.com
                LMcAleer@perkinscoie.com                 Fax: (206) 441-9700
45
46
                                                         emeryt@emeryreddy.com
47
       Attorneys for Defendant The Boeing                reddyp@emeryreddy.com
48
       Company                                           amanda@emeryreddy.com
49
50
                                                         Attorney for Plaintiff
51
                                                                                       Perkins Coie LLP
                                                                                  1201 Third Avenue, Suite 4900
     STIPULATED PROTECTIVE ORDER (2:20-CV-                                          Seattle, WA 98101-3099
     00633 MJP) – 1                                                                   Phone: 206.359.8000
     92298644.1
                                                                                       Fax: 206.359.9000
                  Case 2:20-cv-00633-MJP Document 13 Filed 08/21/20 Page 2 of 12




 1                                                  ORDER
 2
 3            Pursuant to FRCP 26(c) and LCR 26(c) and the stipulation of the parties, the Court
 4
 5   hereby enters the following Protective Order.
 6
 7   1.       PURPOSES AND LIMITATIONS
 8
 9            Discovery in this action is likely to involve production of confidential, proprietary, or
10
11   private information for which special protection may be warranted. Accordingly, the parties
12
13   hereby stipulate to and petition the Court to enter the following Stipulated Protective Order. The
14
15   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
16
17   protection on all disclosures or responses to discovery, the protection it affords from public
18
19   disclosure and use extends only to the limited information or items that are entitled to
20
21   confidential treatment under the applicable legal principles, and it does not presumptively entitle
22
23   parties to file confidential information under seal.
24
25   2.       "CONFIDENTIAL" MATERIAL
26
27            "Confidential" material shall include the following documents and tangible things
28
29   produced or otherwise exchanged: (a) either party's accounting information or tax records, (b)
30
31   Plaintiff's medical records, (c) Boeing's sensitive personnel, payroll, EEO, and investigative files,
32
33   (d) confidential personal information for current and former employees of Boeing, including
34
35   medical records, compensation, home addresses and phone numbers, performance reviews, and
36
37   disciplinary history, and (e) documents that otherwise describe, contain or disclose internal
38
39   company information, including customer information, intellectual property, financial
40
41   information, trade secrets, competitive and strategic initiatives, business plans and other
42
43   business-related information; where such information is not readily ascertainable and which the
44
45   party asserting confidentiality has taken reasonable steps to maintain its confidentiality.
46
47   3.       SCOPE
48
49            The protections conferred by this agreement cover not only confidential material (as
50
51   defined above), but also (1) any information copied or extracted from confidential material;
                                                                                         Perkins Coie LLP
                                                                                    1201 Third Avenue, Suite 4900
     STIPULATED PROTECTIVE ORDER (2:20-CV-                                            Seattle, WA 98101-3099
     00633 MJP) – 2                                                                     Phone: 206.359.8000
     92298644.1
                                                                                         Fax: 206.359.9000
                  Case 2:20-cv-00633-MJP Document 13 Filed 08/21/20 Page 3 of 12




 1   (2) all copies, excerpts, summaries, or compilations of confidential material; and (3) any
 2
 3   testimony, conversations, or presentations by parties or their counsel that might reveal
 4
 5   confidential material. However, the protections conferred by this agreement do not cover
 6
 7   information that is in the public domain or becomes part of the public domain through trial or
 8
 9   otherwise.
10
11   4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
12
13            4.1     Basic Principles. A receiving party may use confidential material that is
14
15   disclosed or produced by another party or by a non-party in connection with this case only for
16
17   prosecuting, defending, or attempting to settle this litigation. Confidential material may be
18
19   disclosed only to the categories of persons and under the conditions described in this agreement.
20
21   Confidential material must be stored and maintained by a receiving party at a location and in a
22
23   secure manner that ensures that access is limited to the persons authorized under this agreement.
24
25            4.2     Disclosure of "CONFIDENTIAL" Information or Items. Unless otherwise
26
27   ordered by the court or permitted in writing by the designating party, a receiving party may
28
29   disclose any confidential material only to:
30
31            (a)     the receiving party's counsel of record in this action, as well as employees of
32
33   counsel to whom it is reasonably necessary to disclose the information for this litigation;
34
35            (b)     the officers, directors, and employees (including in-house counsel) of the
36
37   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
38
39   agree that a particular document or material produced is for Attorney's Eyes Only and is so
40
41   designated;
42
43            (c)     experts and consultants to whom disclosure is reasonably necessary for this
44
45   litigation and who have signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A);
46
47            (d)     the Court, court personnel, and court reporters and their staff;
48
49            (e)     copy or imaging services retained by counsel to assist in the duplication of
50
51   confidential material, provided that counsel for the party retaining the copy or imaging service
                                                                                         Perkins Coie LLP
                                                                                    1201 Third Avenue, Suite 4900
     STIPULATED PROTECTIVE ORDER (2:20-CV-                                            Seattle, WA 98101-3099
     00633 MJP) – 3                                                                     Phone: 206.359.8000
     92298644.1
                                                                                         Fax: 206.359.9000
                  Case 2:20-cv-00633-MJP Document 13 Filed 08/21/20 Page 4 of 12




 1   instructs the service not to disclose any confidential material to third parties and to immediately
 2
 3   return all originals and copies of any confidential material;
 4
 5            (f)     during their depositions, witnesses in the action to whom disclosure is reasonably
 6
 7   necessary and who have signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A),
 8
 9   unless otherwise agreed by the designating party or ordered by the Court. Pages of transcribed
10
11   deposition testimony or exhibits to depositions that reveal confidential material must be
12
13   separately bound by the court reporter and may not be disclosed to anyone except as permitted
14
15   under this agreement;
16
17            (g)     the author or recipient of a document containing the information or a custodian or
18
19   other person who otherwise possessed or knew the information.
20
21            4.3     Filing Confidential Material. Before filing confidential material or discussing
22
23   or referencing such material in court filings, the filing party shall confer with the designating
24
25   party, in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating
26
27   party will remove the confidential designation, whether the document can be redacted, or
28
29   whether a motion to seal or stipulation and proposed order is warranted. During the meet and
30
31   confer process, the designating party must identify the basis for sealing the specific confidential
32
33   information at issue, and the filing party shall include this basis in its motion to seal, along with
34
35   any objection to sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures
36
37   that must be followed and the standards that will be applied when a party seeks permission from
38
39   the Court to file material under seal. A party who seeks to maintain the confidentiality of its
40
41   information must satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the
42
43   party filing the motion to seal. Failure to satisfy this requirement will result in the motion to seal
44
45   being denied, in accordance with the strong presumption of public access to the Court’s files.
46
47   5.       DESIGNATING PROTECTED MATERIAL
48
49            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each
50
51   party or non-party that designates information or items for protection under this agreement must
                                                                                        Perkins Coie LLP
                                                                                   1201 Third Avenue, Suite 4900
     STIPULATED PROTECTIVE ORDER (2:20-CV-                                           Seattle, WA 98101-3099
     00633 MJP) – 4                                                                    Phone: 206.359.8000
     92298644.1
                                                                                        Fax: 206.359.9000
                  Case 2:20-cv-00633-MJP Document 13 Filed 08/21/20 Page 5 of 12




 1   take care to limit any such designation to specific material that qualifies under the appropriate
 2
 3   standards. The designating party must designate for protection only those parts of material,
 4
 5   documents, items, or oral or written communications that qualify, so that other portions of the
 6
 7   material, documents, items, or communications for which protection is not warranted are not
 8
 9   swept unjustifiably within the ambit of this agreement.
10
11            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
12
13   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
14
15   unnecessarily encumber or delay the case development process or to impose unnecessary
16
17   expenses and burdens on other parties) expose the designating party to sanctions.
18
19            If it comes to a designating party's attention that information or items that it designated
20
21   for protection do not qualify for protection, the designating party must promptly notify all other
22
23   parties that it is withdrawing the mistaken designation.
24
25            5.2     Manner and Timing of Designations. Except as otherwise provided in this
26
27   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
28
29   ordered, disclosure or discovery material that qualifies for protection under this agreement must
30
31   be clearly so designated before or when the material is disclosed or produced.
32
33            (a)     Information in documentary form (e.g., paper or electronic documents and
34
35   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
36
37   proceedings): The designating party must affix the word "CONFIDENTIAL" to each page that
38
39   contains confidential material. If only a portion or portions of the material on a page qualifies
40
41   for protection, the producing party also must clearly identify the protected portion(s) (e.g., by
42
43   making appropriate markings in the margins).
44
45            (b)     Testimony given in deposition or in other pretrial or trial proceedings: The
46
47   parties and any participating non-parties must identify on the record, during the deposition or
48
49   other pretrial proceeding, all protected testimony, without prejudice to their right to so designate
50
51   other testimony after reviewing the transcript. Any party or non-party may, within fifteen days
                                                                                         Perkins Coie LLP
                                                                                    1201 Third Avenue, Suite 4900
     STIPULATED PROTECTIVE ORDER (2:20-CV-                                            Seattle, WA 98101-3099
     00633 MJP) – 5                                                                     Phone: 206.359.8000
     92298644.1
                                                                                         Fax: 206.359.9000
                  Case 2:20-cv-00633-MJP Document 13 Filed 08/21/20 Page 6 of 12




 1   after receiving the transcript of the deposition or other pretrial proceeding, designate portions of
 2
 3   the transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect
 4
 5   confidential information at trial, the issue should be addressed during the pre-trial conference.
 6
 7            (c)     Other tangible items: The producing party must affix in a prominent place on the
 8
 9   exterior of the container or containers in which the information or item is stored the word
10
11   "CONFIDENTIAL." If only a portion or portions of the information or item warrant protection,
12
13   the producing party, to the extent practicable, shall identify the protected portion(s).
14
15            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
16
17   designate qualified information or items does not, standing alone, waive the designating party's
18
19   right to secure protection under this agreement for such material. Upon timely correction of a
20
21   designation, the receiving party must make reasonable efforts to ensure that the material is
22
23   treated in accordance with the provisions of this agreement.
24
25   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
26
27            6.1     Timing of Challenges. Any party or non-party may challenge a designation of
28
29   confidentiality at any time. Unless a prompt challenge to a designating party's confidentiality
30
31   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
32
33   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
34
35   challenge a confidentiality designation by electing not to mount a challenge promptly after the
36
37   original designation is disclosed.
38
39            6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
40
41   regarding confidential designations without Court involvement. Any motion regarding
42
43   confidential designations or for a protective order must include a certification, in the motion or in
44
45   a declaration or affidavit, that the movant has engaged in a good faith meet and confer
46
47   conference with other affected parties in an effort to resolve the dispute without Court action.
48
49   The certification must list the date, manner, and participants to the conference. A good faith
50
51   effort to confer requires a face-to-face meeting or a telephone conference.
                                                                                         Perkins Coie LLP
                                                                                    1201 Third Avenue, Suite 4900
     STIPULATED PROTECTIVE ORDER (2:20-CV-                                            Seattle, WA 98101-3099
     00633 MJP) – 6                                                                     Phone: 206.359.8000
     92298644.1
                                                                                         Fax: 206.359.9000
                  Case 2:20-cv-00633-MJP Document 13 Filed 08/21/20 Page 7 of 12




 1            6.3     Judicial Intervention. If the parties cannot resolve a challenge without Court
 2
 3   intervention, the designating party may file and serve a motion to retain confidentiality under
 4
 5   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
 6
 7   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
 8
 9   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
10
11   other parties) may expose the challenging party to sanctions. All parties shall continue to
12
13   maintain the material in question as confidential until the Court rules on the challenge.
14
15   7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
16            OTHER LITIGATION
17
18            If a party is served with a subpoena or a court order issued in other litigation that compels
19
20   disclosure of any information or items designated in this action as "CONFIDENTIAL," that
21
22   party must:
23
24            (a)     promptly notify the designating party in writing and include a copy of the
25
26   subpoena or court order;
27
28            (b)     promptly notify in writing the party who caused the subpoena or order to issue in
29
30   the other litigation that some or all of the material covered by the subpoena or order is subject to
31
32   this agreement. Such notification shall include a copy of this agreement; and
33
34            (c)     cooperate with respect to all reasonable procedures sought to be pursued by the
35
36   designating party whose confidential material may be affected.
37
38   8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
39
40            If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
41
42   material to any person or in any circumstance not authorized under this agreement, the receiving
43
44   party must immediately (a) notify in writing the designating party of the unauthorized
45
46   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
47
48   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
49
50
51
                                                                                         Perkins Coie LLP
                                                                                    1201 Third Avenue, Suite 4900
     STIPULATED PROTECTIVE ORDER (2:20-CV-                                            Seattle, WA 98101-3099
     00633 MJP) – 7                                                                     Phone: 206.359.8000
     92298644.1
                                                                                         Fax: 206.359.9000
                  Case 2:20-cv-00633-MJP Document 13 Filed 08/21/20 Page 8 of 12




 1   this agreement, and (d) request that such person or persons execute the "Acknowledgment and
 2
 3   Agreement to Be Bound" that is attached hereto as Exhibit A.
 4
 5   9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 6            PROTECTED MATERIAL
 7
 8            When a producing party gives notice to receiving parties that certain inadvertently
 9
10   produced material is subject to a claim of privilege or other protection, the obligations of the
11
12   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
13
14   provision is not intended to modify whatever procedure may be established in an e-discovery
15
16   order or agreement that provides for production without prior privilege review. The parties agree
17
18   to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
19
20   10.      NON TERMINATION AND RETURN OF DOCUMENTS
21
22            Within 60 days after the termination of this action, including all appeals, each receiving
23
24   party must return all confidential material to the producing party, including all copies, extracts
25
26   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
27
28   destruction.
29
30            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
31
32   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
33
34   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
35
36   work product, even if such materials contain confidential material.
37
38            The confidentiality obligations imposed by this agreement shall remain in effect until a
39
40   designating party agrees otherwise in writing or a court orders otherwise.
41
42            PURSUANT TO STIPULATION, IT IS SO ORDERED
43
44            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
45
46   documents in this proceeding shall not, for the purposes of this proceeding or any other federal
47
48   or state proceeding, constitute a waiver by the producing party of any privilege applicable to
49
50
51
                                                                                        Perkins Coie LLP
                                                                                   1201 Third Avenue, Suite 4900
     STIPULATED PROTECTIVE ORDER (2:20-CV-                                           Seattle, WA 98101-3099
     00633 MJP) – 8                                                                    Phone: 206.359.8000
     92298644.1
                                                                                        Fax: 206.359.9000
                  Case 2:20-cv-00633-MJP Document 13 Filed 08/21/20 Page 9 of 12




 1   those documents, including the attorney-client privilege, attorney work-product protection, or
 2
 3   any other privilege or protection recognized by law.
 4
 5            DATED this 21st day of August, 2020.
 6
 7
 8


                                                            A
 9
10
11
12
13
                                                            Marsha J. Pechman
14                                                          United States Senior District Judge
15
16
17   Presented by:
18
19   By: s/ Julie S. Lucht
20   Julie S. Lucht #31278
21
     Lindsay McAleer #49833
22
     Attorneys for Defendant The Boeing
23
     Company
24
     Perkins Coie LLP
25
     1201 Third Avenue, Suite 4900
26
     Seattle, WA 98101-3099
27
     Telephone: 206.359.8000
28
     Facsimile: 206.359.9000
29
     Email: JLucht@perkinscoie.com
30
              LMcAleer@perkinscoie.com
31
32
33   By: s/ Timothy W. Emery
34   Timothy W. Emery, WBA No. 34078
35   Patrick B. Reddy, WSBA No. 34092
36   Amanda V. Masters, WSBA No. 46342
37   Emery Reddy, PLLC
38
     600 Stewart St., Suite 1100
39
40   Seattle, WA 98101
41   Telephone: (206) 442-9106
42   Fax: (206) 441-9700
43   Email: emeryt@emeryreddy.com
44           reddyp@emeryreddy.com
45
             amanda@emeryreddy.com
46
47
48
49
50
51
                                                                                       Perkins Coie LLP
                                                                                  1201 Third Avenue, Suite 4900
     STIPULATED PROTECTIVE ORDER (2:20-CV-                                          Seattle, WA 98101-3099
     00633 MJP) – 9                                                                   Phone: 206.359.8000
     92298644.1
                                                                                       Fax: 206.359.9000
                  Case 2:20-cv-00633-MJP Document 13 Filed 08/21/20 Page 10 of 12




 1                                              EXHIBIT A
 2
 3                                                     THE HONORABLE MARSHA J. PECHMAN
 4
 5
 6
 7
 8
 9
10
11
12
13
14                                UNITED STATES DISTRICT COURT
15                               WESTERN DISTRICT OF WASHINGTON
16                                         AT SEATTLE
17
18
19    COLTON WILLIAMS,                                   No. 2:20-cv-00633
20
21                           Plaintiff,                  STIPULATED PROTECTIVE ORDER
22
23                v.
24
25    THE BOEING COMPANY,
26
27                           Defendant.
28
29
30
31            I, _________________[print or type full name], of
32
33   ________________________________________ [print or type full address], declare under
34
35   penalty of perjury that I have read in its entirety and understand the Stipulated Protective Order
36
37   that was issued by the United States District Court for the Western District of Washington in the
38
39   case of Williams v. The Boeing Company, No. 2:20-cv-00633. I agree to comply with and to be
40
41   bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that
42
43   failure to so comply could expose me to sanctions and punishment in the nature of contempt. I
44
45   solemnly promise that I will not disclose in any manner any information or item that is subject to
46
47   this Stipulated Protective Order to any person or entity except in strict compliance with the
48
49   provisions of this Order.
50
51
                                                                                      Perkins Coie LLP
                                                                                 1201 Third Avenue, Suite 4900
     STIPULATED PROTECTIVE ORDER (2:20-CV-                                         Seattle, WA 98101-3099
     00633 MJP) – 10                                                                 Phone: 206.359.8000
     92298644.1
                                                                                      Fax: 206.359.9000
                  Case 2:20-cv-00633-MJP Document 13 Filed 08/21/20 Page 11 of 12




 1            I further agree to submit to the jurisdiction of the United States District Court for the
 2
 3   Western District of Washington for the purpose of enforcing the terms of this Stipulated
 4
 5   Protective Order, even if such enforcement proceedings occur after termination of this action.
 6
 7            Date: _____________________
 8
 9            City and State where sworn and signed: _________________________________
10
11            Printed Name: ______________________________
12
13
14
15
                                                     Signature: _________________________________
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                         Perkins Coie LLP
                                                                                    1201 Third Avenue, Suite 4900
     STIPULATED PROTECTIVE ORDER (2:20-CV-                                            Seattle, WA 98101-3099
     00633 MJP) – 11                                                                    Phone: 206.359.8000
     92298644.1
                                                                                         Fax: 206.359.9000
                  Case 2:20-cv-00633-MJP Document 13 Filed 08/21/20 Page 12 of 12




 1                                     CERTIFICATE OF SERVICE
 2
 3            I hereby certify that on August 21, 2020, I electronically filed the foregoing document
 4
 5   with the Clerk of the Court using the CM/ECF system which will send notification of such filing
 6
 7   to the following:
 8
 9    Timothy W. Emery, WBA No. 34078                           Via Hand Delivery
10    Patrick B. Reddy, WSBA No. 34092
11                                                              Via U.S. Mail, 1st Class, Postage
      Amanda V. Masters, WSBA No. 46342
12                                                              Prepaid
      Emery Reddy, PLLC
13                                                              Via Overnight Courier
14    600 Stewart St., Suite 1100                               Via Facsimile
15    Seattle, WA 98101
                                                         X      Via C/M ECF
16    Telephone: (206) 442-9106
17    Fax: (206) 441-9700
18    emeryt@emeryreddy.com
19
      reddyp@emeryreddy.com
20
21    amanda@emeryreddy.com
22
23
              I certify under penalty of perjury under the laws of the State of Washington that the
24
25
     foregoing is true and correct.
26
27
              Dated this 21st day of August, 2020.
28
29
30                                                     s/Julie S. Lucht
31                                                     Julie S. Lucht, WSBA #31278
32                                                     JLucht@perkinscoie.com
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                       Perkins Coie LLP
     CERTIFICATE OF SERVICE                                                       1201 Third Avenue, Suite 4900
     (NO. 2:20-CV-00633 MJP) – 1                                                    Seattle, WA 98101-3099
                                                                                      Phone: 206.359.8000
     92298644.1
                                                                                       Fax: 206.359.9000
